Filed 9/18/13 P. v. Regalado CA2/6

             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                SECOND APPELLATE DISTRICT

                                              DIVISION SIX


THE PEOPLE,                                                                 2d Crim. No. B246487
                                                                       (Super. Ct. No. CR44349 (1999))
     Plaintiff and Respondent,                                                 (Ventura County)

v.

ALFREDO PEREZ REGALADO,

     Defendant and Appellant.



                   Alfredo Perez Regalado appeals an order denying a petition to recall
his 25-year-to-life sentence pursuant to the procedure set forth in Penal Code
section 1170.126, the Three Strikes Reform Act of 2012.1
                   On February 25, 1999, Regalado was convicted of petty theft with a
prior petty theft conviction. (§ 666.) The trial court found that Regalado suffered
two prior serious felony strike convictions: a 1990 conviction for forcible rape
and a 1983 conviction for kidnapping. (§§ 261, subd. (a), 207.) The court
imposed a 25-year-to-life sentence pursuant to the three strikes law. (§§ 667,
subd. (b)-(i), 1170.12, subds. (a)-(d).)
                   On November 15, 2012, Regalado filed a petition to recall his
sentence pursuant to section 1170.126, subdivision (b). The trial court denied the

1
    All further statutory references are to the Penal Code unless stated otherwise.
petition, ruling that Regalado did not qualify for resentencing because a prior
strike offense was a "sexually violent offense" pursuant to sections 1170.12,
subdivision (c)(2)(C)(iv), 667, subdivision (e)(2)(C)(iv), and Welfare and
Institutions Code section 6600. Regalado appealed.
              We appointed counsel to represent Regalado in this appeal. After
counsel's examination of the record, she filed an opening brief raising no issues.
              On June 10, 2013, we advised Regalado by mail that he had 30 days
within which to personally submit any contentions or issues that he wished to raise
on appeal. We have not received a response.
              We have reviewed the entire record and are satisfied that Regalado's
attorney has fully complied with her responsibilities and that no arguable issue
exists. (People v. Wende (1979) 25 Cal.3d 436, 441.)
              The order is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P. J.


We concur:



              YEGAN, J.



              PERREN, J.




                                         2
                  Kevin J. McGee, Judge
             Superior Court County of Ventura
            ______________________________




Jonathan B. Steiner, Kathleen C. Caverly for Defendant and Appellant.
No appearance for Plaintiff and Respondent.